DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed December 14, 2021. Claims 21-40 are pending.  

Allowable Subject Matter
Claims 21-40 renumbered 1-20 are allowed. 
The closest prior art of record is Kaku et al (Pub No.: US 20060082849) in view of Dickerson et al (NPL titled: Whiteboard Content Extraction and Analysis for the Classroom environment). Kaku discloses a method (method for detecting and removing shadows – see [p][0002]) comprising: accessing an input image depicting an object comprising foreground content and a background (see [p][0063]), the background comprising a non-shadow portion and a shadow portion (see [p][0063] – where shadow-less background and shadow regions are identified); and generating, by at least one processor, an enhanced output image based on modifying the input image (see [p][0100] and element S35 -  where a corrected image is produced), wherein modifying the input image comprises: identifying the non-shadow portion and the shadow portion of the background (see [p][0063][0100]); modifying the non-shadow portion and the Kaku does not teach first color foreground content and second color foreground content.  	Dickerson discloses a whiteboard content extraction method including first color foreground content (lecturer yellow color -  see Fig 1) and second color foreground content (whiteboard – see Fig 1); however, Kaku does not teach the foreground content comprising a non-shadow foreground portion and a shadow foreground portion, and the background comprising a non-shadow background portion and a shadow background portion and modifying the non-shadow foreground portion and the shadow foreground portion of the foreground content to be a on the uniform foreground color within the enhanced output image.
 	The current method improvers over the prior art by providing an image enhancement system that can determine modifications to apply to a digital image that includes any number of background colors by minimizing an energy heuristic that causes pixels of the digital image to change to the same uniform color across the different backgrounds within the digital image. Additionally, the image enhancement system can similarly preserve gradients from each of the different portions within the digital image having different backgrounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        January 28, 2022